Citation Nr: 1745153	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  14-28 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) addressed the scope of claims generally in regard to what is claimed versus what should be addressed by VA.  The Court held that, in determining the scope of a claim the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim. Id. at 5.  In light of the Court's decision in Clemons and the varying diagnoses assigned to the Veteran's psychiatric symptoms, the Board recharacterized the issue to the most favorable review of the Veteran's claim for a psychiatric disorder in keeping with the Court's holding in Clemons, as reflected above.

The Veteran testified before the undersigned at a videoconference hearing in June 2015.

The Board remanded the claim for additional development in, July and December 2015 and in September 2016.  Unfortunately, the claim has been returned for further review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the delay, additional development is necessary to ensure that there is an adequate record upon which to decide the Veteran's claim.  The Board remanded the claim in September 2016 to obtain an addendum medical opinion addressing whether the Veteran's psychological condition was incurred during service.  Unfortunately, the most recent opinion provided by the VA examiner is identical to the previously deficient opinions.  Therefore, this constitutes substantial non-compliance with the Board's remand, necessitating remand of the claims once again for complying development.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran and his authorized representative the opportunity to submit additional evidence or argument in furtherance of the remanded claim.

2.  Undertake any additional indicated records development, with appropriate authorization if so required.

3.  The Veteran must be provided a new comprehensive VA psychological examination to determine the etiology of any psychiatric disorder(s) present during the pendency of the claims (since August 2010).  The record together with a copy of the summary of relevant documents the RO created in response to the December 2015 remand must be provided to a new VA examiner for review in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  This should include validity testing.  Following a review of the claims files, service and all post-service medical records, the above-requested memorandum, and with consideration of the Veteran's statements, the new VA examiner must answer the following questions:

a)  The examiner should explicitly diagnose those psychiatric disorders found by the examiner to be present at any time from the August 2010 date of claim up to the present.  For PTSD, the examiner must specifically address whether PTSD has been present at any time during the pendency of the claims (since August 2010), and then discuss how each of the DSM 5 diagnostic criteria for that diagnosis are or are not met.

b)  Additionally, if the examiner diagnoses PTSD as present at any time during the pendency of the appealed claims (since August 2010), the examiner should discuss what stressor or stressors supportive of the diagnosis are, in the examiner's best judgment, supported by the record, the Veteran's statements, and clinical evaluation.  If PTSD is diagnosed based on an in-service personal assault stressor other than one involving military sexual trauma, the examiner must provide a discussion as to the basis of that determination, to include the supportive evidence of record.  The examiner must address both the Veteran's asserted experiences of sexual harassment while stationed in Jacksonville, Florida, and the asserted incident of having had a knife held to his neck while he was urinating in a public restroom on December 31, 1972.  The examiner must also address the buddy statement sent on behalf of the Veteran, which illustrated a change in the Veteran's behavior following service.

c)  For each psychiatric disorder other than PTSD which the examiner diagnoses as present at any time during the pendency of the appealed claims (since August 2010), the examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the disorder either developed in the Veteran's military service or is related to the Veteran's military service or to any incident that occurred in service.

d)  A complete rationale for all requested opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5.  The RO must notify the Veteran that it is his responsibility to report for any requested examination in furtherance of his claims and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.  

6.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

7.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claims.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.  


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
L. M. Barnard
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



